Exhibit 10.5

 

 AMENDMENT TO SECURITIES PURCHASE AGREEMENT

 

This AMENDMENT TO SECURITIES PURCHASE AGREEMENT (this “Amendment”) is made and
entered into as of September __, 2014 by and between PLC Systems Inc., a Yukon
Territory corporation (the “Company”), and each purchaser identified on the
signature pages hereto (“Purchasers”).

 

WHEREAS, the parties hereto wish to amend the Securities Purchase Agreement,
dated as of May 9, 2014 (the “Main Agreement”), between the Company and the
purchasers set forth on the signature pages thereto on the terms and subject to
the conditions set forth herein; and

 

WHEREAS, the Purchasers identified on the signature pages hereto hold, in the
aggregate, at least 67% in interest of the Shares (based on initial Subscription
Amounts under the Main Agreement) as required by Section 5.5 of the Main
Agreement to authorize the amendments to the Main Agreement contemplated hereby.

 

NOW, THEREFORE, for good and valuable consideration, the parties hereto
intending to be legally bound hereby agree as follows:

 

1.     Section 1.1. Section 1.1 of the Main Agreement is hereby amended as
follows:

 

 

(a)     the term “Subscription Agreement” is hereby amended by inserting the
following proviso immediately after the words “Viveve Bridge Notes” and before
the period:

 

“provided, however, notwithstanding the Subscription Amount and number of Shares
specified on any such signature page, the Subscription Amount (and corresponding
number of purchasable Shares hereunder) of any Purchaser holding one or more
Viveve Bridge Notes on the Closing Date shall be automatically increased,
without any action being required on the part of the Purchaser, to reflect the
total amount of interest accrued on such Viveve Bridge Notes from the time of
issuance until the Closing at the applicable interest rate”; and

 

(b)     the following defined term is hereby added thereto in the appropriate
alphabetical order:

 

“‘Viveve’ means Viveve, Inc., a Delaware corporation.”

 

 
1

--------------------------------------------------------------------------------

 

  

2.     Section 2.1. Section 2.1 of the Main Agreement is hereby amended by
inserting the following proviso immediately after the words “executed by Such
Purchaser” and before the closing parenthesis in the eleventh line thereof:

 

“provided, however, notwithstanding the Subscription Amount and number of Shares
set forth on any such signature page, the Subscription Amount (and corresponding
number of purchasable Shares hereunder) of any Purchaser holding one or more
Viveve Bridge Notes on the Closing Date shall be automatically increased,
without any action being required on the part of the Purchaser, to reflect the
total amount of interest accrued on such Viveve Bridge Notes from the time of
issuance until the Closing at the applicable interest rate”

 

3.     Signature Pages.

 

(a)     The references on the signature page of 5AM Ventures II, LP attached to
the Main Agreement to “Subscription Amount: $2,866,119.77”, “Principal Amount,
plus accrued but unpaid interest of Viveve Bridge Note: $___________”, and
“Shares: 5,445,509.0” are deleted in their entirety and the following are
substituted therefor:

 

“Subscription Amount: $2,645,610.03

Principal Amount: $481,019.95

Shares: 4,991,718.0”

 

(b)     The references on the signature page of 5AM Co-Investors II, LP attached
to the Main Agreement to “Subscription Amount: $113,880.57”, “Principal Amount,
plus accrued but unpaid interest of Viveve Bridge Note: $___________”, and
“Shares: 214,869.0” are deleted in their entirety and the following are
substituted therefor:

 

“Subscription Amount: $104,389.98

Principal Amount: $18,980.05

Shares: 196,963.0”

 

4.     Schedule A. Schedule A of the Main Agreement is hereby amended by
deleting its entirety and replacing it with the Schedule A attached hereto.

 

5.     Conflicts. Except as expressly set forth in this Amendment, the terms and
provisions of the Main Agreement shall continue unmodified and in full force and
effect. In the event of any conflict between this Amendment and the Main
Agreement, this Amendment shall control.

 

6.     Counterparts; Governing Law. This Amendment may be executed and delivered
in counterpart signature pages executed and delivered via facsimile transmission
or via email with scan or email attachment, and any such counterpart executed
and delivered via facsimile transmission or via email with scan or email
attachment will be deemed an original for all intents and purposes. This
Amendment shall be governed by and construed in accordance with the laws of the
State of New York.

  

 
2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on the date first written above by their respective authorized signatories.

 

PLC SYSTEMS, INC.

   

By:

 

Name:

Gregory W. Mann

Title:

Chief Financial Officer

       

5AM VENTURES II, LP

   

By:

 

Name:

Andrew J. Schwab

Title:

Managing Member

       

5AM CO-INVESTORS II, LP

   

By:

 

Name:

Andrew J. Schwab

Title:

Managing Member

   

 

ALTA BIOEQUITIES, L.P.

   

By:

 

Name:

Dan Janney

Title:

General Partner

       

  

 


--------------------------------------------------------------------------------

 

 

Schedule A

 

Names

Viveve Bridge Notes(1)

Alpha Capital Anstalt

$125,000.00

Sandor Capital Master Fund

$140,000.00

DKR Ventures (Barry Honig)

$85,000.00

GCP IV LLC

$150,000.00

5AM Ventures II, LP

$481,019.95

5AM Co-Investors II, LP

$18,980.05

Alta Bioequities, L.P.

$166,667.00

Brigitte Smith(2)

$100,000.00

Michael Catalano(2)

$75,000.00

Dr. Shahram Gholami(2)

$75,000.00

Total Principal Amount:

$1,416,667.00

 

(1)

Amounts do not reflect accrued but unpaid interest at the applicable interest
rate to be added to each respective Purchaser’s Subscription Amount at Closing.

(2)

Such Viveve Bridge Note holder was added as a result of 5AM Ventures II, LP and
5AM Co-Investors, LP assigning a portion of their respective Subscription Amount
pursuant to those three certain Subscription Assignment and Joinder Agreements,
effective as of July 7, 2014.

 

 

A-1